The defendant in error prosecuted this action against the plaintiffs in error to recover balance due on two promissory notes. At the conclusion of all of the testimony the court sustained the motion of defendant in error for judgment. From the order overruling a motion for new trial, this appeal is prosecuted.
The decisive question presented on this appeal is whether the notes were admissible in evidence. The notes bore the certificate of the county treasurer certifying that the taxes had been paid. Plaintiffs in error objected to the introduction of the notes, contending: (a) That it appeared from the certificates that the notes were not listed for taxation within 60 days of the date of their execution; and (b) that the proper amount of taxes had not been paid.
A note may be registered and the tax paid thereon any time before offered in evidence. Alexander v. Wright, 135 Okla. 96,274 P. 480.
The trial court held, properly, that the certificate of the treasurer substantially conforms to the provisions of the law, and that the question as to the amount of taxes to be paid by the holder was not a proper issue in this action between the holder and the maker of the notes. Fitzgerald v. Brady,166 Okla. 21, 25 P.2d 1090; Whittington Park Amusement Co. et al. v. Gardner et al., 98 Okla. 51. 223 P. 684.
The other assignments of error relate to the action of the court in overruling a motion for continuance to enable plaintiffs in error to submit proof as to the amount of taxes paid, and the action of the court in overruling the motion for new trial, to which was attached certificates from the county treasurer showing the amount of taxes which were paid.
The issue presented by the motion for continuance and the motion for new trial were immaterial and not proper to be considered by the trial court.
Therefore, the judgment of the trial court is affirmed.
The Supreme Court acknowledges the aid of Attorneys Thos. H. Owen. Leslie L. Conner, and R.L. Disney in the preparation of this opinion. These attorneys constituted an advisory committee selected by the State Bar, appointed by the Judicial Council, and approved by the Supreme Court. After the analysis of law and facts was prepared by Mr. Owen, and approved by Mr. Conner and Mr. Disney, the cause was assigned to a Justice of this court for examination and report to the court. Thereafter, upon consideration *Page 143 
by a majority of the court, this opinion was adopted.
McNEILL, C. J., OSBORN, V. C. J., and BUSBY, WELCH, and CORN, JJ., concur.